In an action to recover damages for personal injuries and for medical expenses and loss of services, a separate defense is asserted alleging that the female appellant was respondent’s employee at the time she sustained the injuries complained of, and that her exclusive remedy is under the Workmen’s Compensation Law. The appeal is from an order denying a motion under rule 109 of the Rules of Civil Practice to strike out the defense as insufficient on its face. Order affirmed, with $10 costs and disbursements. No opinion. Wenzel, Acting P. J., Beldock, TJghetta, Hallinan and Kleinfeld, JJ., concur.